IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-40283
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TONY RAY MCDOWELL,

                                          Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. M-99-CR-177-2
                         - - - - - - - - - -
                            April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Tony Ray McDowell has requested

leave to withdraw as counsel and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     McDowell filed a

response.   Our independent review of the brief, McDowell’s

response, and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.